Citation Nr: 0332269	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  03-00 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35 (West 2002).

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to March 
1971.  

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied the benefits sought on appeal.  The appellant, who has 
been found to be the veteran's surviving spouse based on a 
common law marriage, perfected an appeal of that decision.


REMAND

Service Connection for the Cause of the Veteran's Death

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5103, 5103A) (West 2002)) was enacted on 
November 9, 2000.  The VCAA is applicable to all claims filed 
on or after the date of enactment, or filed before the date 
of enactment and still pending before VA on that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Because 
the appellant's claim was filed in March 2001, the provisions 
of the VCAA are applicable to her claim.  

The Board notes that in a June 2002 notice the RO informed 
the appellant of the evidence required to establish 
entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002).  The RO has not, however, 
informed the appellant of the requirements for establishing 
entitlement to service connection for the cause of the 
veteran's death, or entitlement to Dependents' Educational 
Assistance.  The Board finds, therefore, that remand of these 
issues is required.

Entitlement to DIC Benefits Pursuant to 38 U.S.C.A. § 1151

DIC benefits shall be awarded for a "qualifying death" of a 
veteran in the same manner as if the death were service 
connected.  The veteran's death will be considered a 
"qualifying death" if the death was not the result of the 
veteran's own willful misconduct and the death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by VA by a 
VA employee or in a VA facility.  In order to constitute a 
"qualifying death" the proximate cause of death must have 
been (1) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the facility furnishing the care, treatment, or 
examination, or (2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).

The medical evidence shows that the veteran had a long 
history of depression and substance abuse, with multiple 
suicide attempts.  He called the crisis line at the VA 
medical center (MC) on May 19, 2000, after discovering the 
body of his roommate at the Salvation Army.  The summary of 
that conversation by the treating psychiatrist indicates that 
the veteran then reported that he was not thinking of ending 
his own life.  He later arrived in the emergency room of the 
VAMC, and again denied any intent to take his life.  The 
treating psychiatrist found that he was not an imminent 
danger to himself or others, that his behavior was goal 
directed, and that he showed no evidence of psychosis.  She 
felt that he had exhibited good judgment when he called the 
crisis line earlier in the evening.  He was initially 
processed for admission to the psychiatric ward of the VAMC, 
but he objected to the complications of the admission process 
and the psychiatrist agreed to let him be housed in the 
domiciliary.  He was later found hanging from the flagpole on 
the grounds of the VAMC, and his death was determined to be 
due to strangulation.  The events that occurred between the 
time that the psychiatrist approved his stay at the 
domiciliary and when he was found after hanging are not 
documented in the available records.

The appellant contends that the veteran's suicide was due to 
the fault of VA.  Specifically, she contends that his medical 
records at the VAMC should have alerted medical personnel on 
duty the night of May 19, 2000, of the need to place him in a 
"lock-down ward" when he was admitted.  In addition, she 
contends that the failure of the VAMC to properly assess his 
suicide potential and to confine him in the psychiatric ward 
or the domiciliary resulted in his suicide.

It is not clear from the evidence of record whether the 
veteran's death on May 19, 2000, was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
medical professionals providing his care.  In order to 
fulfill VA's duty to assist the appellant in developing the 
evidence in support of her claim, the Board finds that remand 
of this issue is required in order to obtain a medical 
opinion regarding the adequacy of the care he was given on 
the day of his death.

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is completed 
as to all issues on appeal.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a psychiatric 
disorder since November 1998.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  Specifically, the RO 
should obtain the veteran's treatment 
records from the VAMC in Dallas, Texas, 
for November 1998 through March 2000.  If 
the RO is not able to obtain the 
identified records, the claims file 
should be documented to that effect and 
the appellant so notified.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should forward the 
claims file to the Chief of the 
Psychiatry Service at the VAMC for a 
medical opinion regarding the standard of 
care applicable when the veteran was seen 
at the VAMC on May 19, 2000.  
Specifically, the RO should obtain an 
opinion on whether the care he was given 
involved carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA medical professionals providing 
his care.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.




	                        
____________________________________________
	N. W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

